FILED
                             NOT FOR PUBLICATION                            JUL 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HUGO VILLASENOR,                                 No. 11-16887

               Plaintiff - Appellant,            D.C. No. 2:09-cv-03182-JAM-
                                                 KJN
  v.

CITY OF FAIRFIELD; FAIRFIELD                     MEMORANDUM *
POLICE DEPARTMENT,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Hugo Villasenor appeals pro se from the district court’s judgment dismissing

for lack of prosecution his 42 U.S.C. § 1983 action alleging federal and state law

claims related to police brutality during an arrest. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion, Al-Torki v. Kaempen, 78

F.3d 1381, 1384 (9th Cir. 1996), and we affirm.

      The district court did not abuse its discretion in dismissing Villasenor’s

action in light of the relevant factors, including the pendency of the action for over

a year without meaningful prosecution, the risk of prejudice to the defendants from

Villasenor’s inability to respond to discovery or participate in the action after being

deported to Mexico, and the court’s consideration of alternatives. See id. at 1384-

85 (discussing five factors to guide decision and affirming dismissal for failure to

prosecute because three factors outweighed the rest); see also Moneymaker v.

CoBen (In re Eisen), 31 F.3d 1447, 1452 (9th Cir. 1994) (“failure to prosecute

diligently is sufficient by itself to justify a dismissal, even in the absence of a

showing of actual prejudice to the defendant”).

      Villasenor’s letter dated December 26, 2011 is construed as a request to file

a supplemental brief, and so construed, is granted. The clerk is directed to file the

letter as a supplemental brief.

      Villasenor’s remaining contentions, including concerning appointment of

counsel and being somehow allowed to reenter the United States to be able to

prosecute this action, are unpersuasive.

      AFFIRMED.


                                            2                                         11-16887